Dismissed and Memorandum Opinion filed August 28, 2008







Dismissed
and Memorandum Opinion filed August 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00578-CV
____________
 
IN THE INTEREST OF V.G.W.
 
 
 

 
On Appeal from the
311th District Court
Harris County,
Texas
Trial Court Cause
No. 92-47627
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 26, 2008.  On August 20, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
28, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.